Non-Final
This office action is in response to Applicant’s RCE filed on 5/10/22.
		 	 Response to Applicant’s arguments    
Applicant’s arguments with respect to claims 1, 8 and 15, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
				    35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shatsky et al. (U.S. Pub. No. 2020/0310914), Olarig (U.S. Patent No. 6,038,680) in view of (Marc Brakels – Forward Error Correction and failure rates on Aurora high-speed links) and further in view of (Meza – Large Scale Studies of Memory, Storage, and Network Failures in a Modern Data Center).

With respect to claim 1, the Shatsky et al. reference teaches one or more memory devices (see fig. 1, 34, 32 and 20); and a controller coupled to the one or more memory devices (see fig. 1, 16), wherein the controller is configured to execute one or more instructions held in the one or more memory devices to perform a method for improving reliability of a storage device, comprising: detecting a block failure of a storage device (see fig. 9, 910), ([0078] - one or more disk drive failures in one or more stripes the RAID 6 storage system may be determined/detected, as in block 910) and ([0058]).
The Shatsky et al. reference does not teach and entering an assertion mode by the storage device, wherein the assertion mode comprises converting an uncorrectable bit error (UBER) type data failure event to a mean time between failure (MTBF) event, and wherein the converting increases an MTBF value while maintaining an UBER value.
The Olarig reference teaches and entering an assertion mode by the storage device (column 8, lines 31-45 – different modes may be implemented, for example, in a first mode,, hot swap capability automatically shuts down a faulty module, wherein, after the system reboots, the auxiliary module is substituted. Further, in a second mode, the hot swap module evaluates which module has the most correctable faults, wherein, when a threshold level has exceeded, the module is replaced. In a third mode, the mean time between failures is calculated by summing the actual operating times of all memory units, including units that do not fail, and further dividing that sum by the sum of all the failures of the unit. Lastly, in a fourth mode, when an excessive number of hits have occurred over time to the same address, hot swapping can be initiated).
Further, the combination of the references Shatsky et al. and Olarig do not teach wherein the assertion mode comprises converting an uncorrectable bit error (UBER) type data failure event to a mean time between failure (MTBF) event. However, in an analogous art, the Brakels reference teaches wherein the assertion mode comprises converting an uncorrectable bit error (UBER) type data failure event to a mean time between failure (MTBF) event (page 23 – red are the cases when the number of errors are greater than what the RS block can correct, and thus, these errors are converted to an MTBF event with a corresponding MTBF computed, wherein, as further specified, these errors are unrecoverable or uncorrectable, meaning that a next layer needs to handle this, and the data will be marked as corrupted as the FEC cannot decode the stream). Thus, the Examiner points out that the Olarig reference already teaches in a third mode, the mean time between failures or the MTBF is calculated by summing the actual operating times of all memory units, including units that do not fail, and further dividing that sum by the sum of all the failures of the unit, as specified in paragraphs (column 8, lines 31-45), thus, it is obvious that a conversion is taking place for units that failed or have UBER type errors, as well as units that do not fail, as further indicated in Olarig, for example, the mean time between failures or MTBF is calculated by summing the actual operating times of all memory units, including units that do not fail, and further dividing that sum by the sum of all the failures of the unit. However, it is obvious for one of ordinary skill in the art to have modified the Brakels reference to include or enter an assertion mode, wherein, more specific steps are carried out, for example, the Brakels reference is more specific to uncorrectable or UBER type error events which are converted to MTBF or Mean Time Between Failure Events, as indicated above in page 23 of the Brakels reference. Even further, the Examiner points to (pages 21-22, see table 1 – unrecoverable errors marked in Red, and corresponding MTBF computed) of the Brakels reference,  and also (section 2.7 – Reed-Solomon correction strength) of the Brakels reference, wherein, when the total number of errors is greater than ((n-k)/2)), it will result in a decode error leading to the errors being classified first, for example, triple error, double error header, 2 data errors, etc., which are all uncorrectable errors, followed by converting the error to an MTBF event, with a corresponding MTBF being computed for the specific error. Lastly, the Examiner also makes reference to page 36, under (4.1 – Simulation BER testing), wherein, as noted error mode can be set to 1 when BER testing, and page 40, under (4.6 – Conclusion Testing), MTBF’s can be calculated with specified BER’s.
Further, the combination of the references Shatsky et al., Olarig and Brakels do not teach and wherein the converting increases an MTBF value while maintaining an UBER value. However, in an analogous art, the Meza reference teaches and wherein the converting increases an MTBF value while maintaining an UBER value (pages 117 – 121 – the Examiner points to section 5.4.1, wherein, the figure 5.11 on page 118, outlines how the MTBF is calculated in 
hours as a function of the percentage of edge nodes, in other words, converting or calculating the MTBF for failing edge nodes with uncorrectable errors. Further, the Examiner also points out that as seen from the graph, the curved blue line being the MTBF is always increasing. Also, as specified, there is a model for each failing edge with respect to the MTBF, as an exponential function of the percentage of nodes, 0<p<1, with that MTBF or lower. Thus, models in capacity planning can be used to calculate conditional risk, for the probability of uncorrectable errors in an edge node or link, such that the conditional risk can be controlled in order to convert the errors and calculate an MTBF value for each edge. The Examiner further points to section 5.4.2, wherein, with respect to figure 5.13, the MBTF for vendor link errors are calculated, thus, as outlined, we model MTBFvendor(p) as an exponential function of the percentage of vendors, 0<p<1 with that MTBF or lower, and converting the errors to calculate an MTBF vendor(p) value. Lastly, the Examiner points to page 121, and Table 5.3, wherein as seen, an increasing exponential function for each edge node with uncorrectable errors is calculated in the form of an MTBF function.
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Shatsky et al. and Olarig to incorporate the limitations of and entering an assertion mode by the storage device into the claimed invention.
The motivation for and entering an assertion mode by the storage device is for maintaining available system memory (column 2, lines 11-13 – Olarig).
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Shatsky et al. and Olarig with the Brakels reference to incorporate the limitations of wherein the assertion mode comprises converting an uncorrectable bit error (UBER) type data failure event to a mean time between failure (MTBF) event into the claimed invention.
The motivation for wherein the assertion mode comprises converting an uncorrectable bit error (UBER) type data failure event to a mean time between failure (MTBF) event is for reduced latency (page 10 – under section – Figure 1, an Aurora link connecting two FPGA with each other via optical cable).
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Shatsky et al., Olarig, Brakels and the Meza references to incorporate the limitations of and wherein the converting increases an MTBF value while maintaining an UBER value into the claimed invention.
The motivation for and wherein the converting increases an MTBF value while maintaining an UBER value is for reducing the conditional risk (pages 117-118, section 5.4.1, Meza).
With respect to claim 2, all of the limitations of claim 1 have been addressed.
 The Shatsky et al. reference does not teach wherein the instructions further comprise updating the data storage device to indicate that the data failure event is a mean time between failure (MTBF) event.
The Olarig reference teaches wherein the instructions further comprise updating the data storage device to indicate that the data failure event is a mean time between failure (MTBF) event (column 6, lines 19-45 – a sequence of corrective actions or modes may be utilized, such that, when ECC logic indicates that the threshold level of errors has been exceeded or when the system has crashed, for example, due to an uncorrectable error, the problem is identified and its location is stored in the logic 76. Further, all control signals and address signals normally associated with the problem module are redirected to a module 55b in the auxiliary connector, wherein, the problem module may be deactivated from subsequent replacement).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Shatsky et al. and Olarig to incorporate the limitations of wherein the instructions further comprise updating the data storage device to indicate that the data failure event is a mean time between failure (MTBF) event into the claimed invention.
The motivation for wherein the instructions further comprise updating the data storage device to indicate that the data failure event is a mean time between failure (MTBF) event is for maintaining available system memory (column 2, lines 11-13 – Olarig).
With respect to claim 3, the Shatsky et al. reference teaches wherein the detected block failure of the storage device is a read failure ([0058] - for example, the more strips there are the more data must be read to rebuild a failed drive).
With respect to claims 4 and 11, all of the limitations of claims 2 and 10 have been addressed.
The Shatsky et al. reference does not teach wherein an uncorrectable bit error rate (UBER) of the storage device is not updated as a result of the block failure.
The Olarig reference teaches wherein an uncorrectable bit error rate (UBER) of the storage device is not updated as a result of the block failure (column 6, lines 19-35 – when ECC logic indicates that the threshold level of errors has been exceeded or when the system has crashed, for example, due to an uncorrectable error, the problem is identified and its location is stored in the logic 76. Further, all control signals and address signals normally associated with the problem module are redirected to a module 55b in the auxiliary connector, wherein, the problem module may be deactivated from subsequent replacement).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Shatsky et al. and Olarig to incorporate the limitations of wherein an uncorrectable bit error rate (UBER) of the storage device is not updated as a result of the block failure into the claimed invention.
The motivation for wherein an uncorrectable bit error rate (UBER) of the storage device is not updated as a result of the block failure is for maintaining available system memory (column 2, lines 11-13 – Olarig).
With respect to claim 5, the Shatsky et al. reference teaches wherein the instructions further comprise: detecting a sector failure of the storage device ([0019] - one or more disk drive failures in a RAID-6 may be rebuilt by assigning a first parity strip to a first section of a stripe and a second parity strip to a second section of the stripe and a third parity strip to the entire stripe and rebuilding the first section or the second section according to a defined order based on a location of one or more failed disk/strips) and ([0062] – a first section or first p-stripe in a stripe and/or P2 covering a second section or second p-stripe in the stripe, thus, a stripe may be a sector or block, thus, it is obvious that sectors are within stripes).
The Shatsky et al. reference does not teach and updating the UBER of the storage device to reflect the sector failure.
The Olarig reference teaches and updating the UBER of the storage device to reflect the sector failure (column 6, lines 19-45 – a sequence of corrective actions or modes may be utilized, such that, when ECC logic indicates that the threshold level of errors has been exceeded or when the system has crashed, for example, due to an uncorrectable error, the problem is identified and its location is stored in the logic 76. Further, all control signals and address signals normally associated with the problem module are redirected to a module 55b in the auxiliary connector, wherein, the problem module may be deactivated from subsequent replacement).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Shatsky et al. and Olarig to incorporate the limitations of and updating the UBER of the storage device to reflect the sector failure into the claimed invention.
The motivation for and updating the UBER of the storage device to reflect the sector failure is for maintaining available system memory (column 2, lines 11-13 – Olarig).
With respect to claim 6, the Shatsky et al. reference teaches wherein the detected sector failure of the storage device is a read failure ([0058] - for example, the more strips there are the more data must be read to rebuild a failed drive).
With respect to claims 7 and 17, all of the limitations of claims 6 and 16 have been addressed.
The Shatsky et al. reference does not teach wherein the instructions further comprise causing the data storage device to a functional mode.
The Olarig reference teaches wherein the instructions further comprise causing the data storage device to a functional mode (column 6, lines 19-45 – a sequence of corrective actions or modes may be utilized, such that, when ECC logic indicates that the threshold level of errors has been exceeded or when the system has crashed, for example, due to an uncorrectable error, the problem is identified and its location is stored in the logic 76. Further, all control signals and address signals normally associated with the problem module are redirected to a module 55b in the auxiliary connector, wherein, the problem module may be deactivated from subsequent replacement).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Shatsky et al. and Olarig to incorporate the limitations of wherein the instructions further comprise causing the data storage device to a functional mode into the claimed invention.
The motivation for wherein the instructions further comprise causing the data storage device to a functional mode is for maintaining available system memory (column 2, lines 11-13 – Olarig).
With respect to claim 8, the Shatsky et al. reference teaches one or more memory devices (see fig. 1, 34, 32 and 20); and a controller coupled to the one or more memory devices (see fig. 1, 16), wherein the controller is configured to execute one or more instructions held in the one or more memory devices to perform a method for improving reliability of a storage device, comprising: receiving an interrupt indicating a data failure event at a data storage device (see fig. 9, 910), ([0078] - one or more disk drive failures in one or more stripes the RAID 6 storage system may be determined/detected, as in block 910) and ([0058]); determining that the data failure event is a block failure (see fig. 9, 910), ([0078] - one or more disk drive failures in one or more stripes the RAID 6 storage system may be determined/detected, as in block 910) and ([0058]).
The Shatsky et al. reference does not teach and updating the data storage device to indicate that the data failure event is a mean time between failure (MTBF) event, wherein the updating comprises converting an uncorrectable bit error (UBER) type data failure event to a mean time between failure (MTBF) event, and wherein the converting increases an MTBF value while maintaining an UBER value.

The Olarig reference teaches and updating the data storage device to indicate that the data failure event is a mean time between failure (MTBF) event ([0058] – the failure rate of a drive is measured using two metrics, the first one being the mean time between failures (“MBTF”) and the second being the uncorrectable bit error rate (“UBER”), thus, the paragraph further states that the rebuild time is a critical factor in the reliability of the storage system, thus, the Examiner points out that it is obvious that an (MTBF) event is taken into consideration when performing updating to a block).

Further, the combination of the references Shatsky et al. and Olarig do not teach wherein the updating comprises converting an uncorrectable bit error (UBER) type data failure event to a mean time between failure (MTBF) event. However, in an analogous art, the Brakels reference teaches wherein the updating comprises converting an uncorrectable bit error (UBER) type data failure event to a mean time between failure (MTBF) event (page 23 – red are the cases when the number of errors are greater than what the RS block can correct, and thus, these errors are converted to an MTBF event with a corresponding MTBF computed, wherein, as further specified, these errors are unrecoverable or uncorrectable, meaning that a next layer needs to handle this, and the data will be marked as corrupted as the FEC cannot decode the stream) and (pages 21-22, see table 1 – unrecoverable errors marked in Red, and corresponding MTBF computed) and (section 2.7 – Reed-Solomon correction strength – when the total number of errors is greater than ((n-k)/2)), it will result in a decode error leading to the errors being classified first, for example, triple error, double error header, 2 data errors, etc., which are all uncorrectable errors, followed by converting the error to an MTBF event, with a corresponding MTBF being computed for the specific error).

Further, the combination of the references Shatsky et al., Olarig and Brakels do not teach and wherein the converting increases an MTBF value while maintaining an UBER value. However, in an analogous art, the Meza reference teaches and wherein the converting increases an MTBF value while maintaining an UBER value (pages 117 – 121 – the Examiner points to section 5.4.1, wherein, the figure 5.11 on page 118, outlines how the MTBF is calculated in 
hours as a function of the percentage of edge nodes, in other words, converting or calculating the MTBF for failing edge nodes with uncorrectable errors. Further, the Examiner also points out that as seen from the graph, the curved blue line being the MTBF is always increasing. Also, as specified, there is a model for each failing edge with respect to the MTBF, as an exponential function of the percentage of nodes, 0<p<1, with that MTBF or lower. Thus, models in capacity planning can be used to calculate conditional risk, for the probability of uncorrectable errors in an edge node or link, such that the conditional risk can be controlled in order to convert the errors and calculate an MTBF value for each edge. The Examiner further points to section 5.4.2, wherein, with respect to figure 5.13, the MBTF for vendor link errors are calculated, thus, as outlined, we model MTBFvendor(p) as an exponential function of the percentage of vendors, 0<p<1 with that MTBF or lower, and converting the errors to calculate an MTBF vendor(p) value. Lastly, the Examiner points to page 121, and Table 5.3, wherein as seen, an increasing exponential function for each edge node with uncorrectable errors is calculated in the form of an MTBF function.
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Shatsky et al. and Olarig to incorporate the limitations of and updating the data storage device to indicate that the data failure event is a mean time between failure (MTBF) event into the claimed invention.
The motivation for and updating the data storage device to indicate that the data failure event is a mean time between failure (MTBF) event is for maintaining available system memory (column 2, lines 11-13 – Olarig).
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Shatsky et al. and Olarig with the Brakels reference to incorporate the limitations of wherein the updating comprises converting an uncorrectable bit error (UBER) type data failure event to a mean time between failure (MTBF) event into the claimed invention.
The motivation for wherein the updating comprises converting an uncorrectable bit error (UBER) type data failure event to a mean time between failure (MTBF) event is for reduced latency (page 10 – under section – Figure 1, an Aurora link connecting two FPGA with each other via optical cable).
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Shatsky et al., Olarig, Brakels and the Meza references to incorporate the limitations of and wherein the converting increases an MTBF value while maintaining an UBER value into the claimed invention.
The motivation for and wherein the converting increases an MTBF value while maintaining an UBER value is for reducing the conditional risk (pages 117-118, section 5.4.1, Meza).

With respect to claim 9, the Shatsky et al. reference teaches wherein the block failure is an uncorrectable bit error rate (UBER) type data failure event ([0058] – the failure rate of a drive is measured using two metrics, the first one being the mean time between failures (“MBTF”) and the second being the uncorrectable bit error rate (“UBER”)).
With respect to claim 10, the Shatsky et al. reference teaches one or more memory devices (see fig. 1, 34, 32 and 20); and a controller coupled to the one or more memory devices (see fig. 1, 16), wherein the controller is configured to execute one or more instructions held in the one or more memory devices to perform a method for improving reliability of a storage device, comprising: receiving an interrupt indicating a data failure event at a data storage device (see fig. 9, 910), ([0078] - one or more disk drive failures in one or more stripes the RAID 6 storage system may be determined/detected, as in block 910) and ([0058]); determining that the data failure event is a block failure (see fig. 9, 910), ([0078] - one or more disk drive failures in one or more stripes the RAID 6 storage system may be determined/detected, as in block 910) and ([0058]).
The Shatsky et al. reference does not teach and updating the data storage device to indicate that the data failure event is a mean time between failure (MTBF) event.
The Olarig reference teaches and updating the data storage device to indicate that the data failure event is a mean time between failure (MTBF) event (column 8, lines 31-45 – when a unit of memory, such as module 55, experiences faults at a level sufficiently below the calculated mean time between failures, it can be replaced).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Shatsky et al. and Olarig to incorporate the limitations of and updating the data storage device to indicate that the data failure event is a mean time between failure (MTBF) event into the claimed invention.
The motivation for and updating the data storage device to indicate that the data failure event is a mean time between failure (MTBF) event is for maintaining available system memory (column 2, lines 11-13 – Olarig).
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Shatsky et al., Olarig, Brakels and the Meza references to incorporate the limitations of and wherein the converting increases an MTBF value while maintaining an UBER value into the claimed invention.
The motivation for and wherein the converting increases an MTBF value while maintaining an UBER value is for reducing the conditional risk (pages 117-118, section 5.4.1, Meza).
With respect to claim 12, the Shatsky et al. reference teaches the instructions further comprising: detecting a second interrupt indicating a second data failure event at the data storage device ([0019] - one or more disk drive failures in a RAID-6 may be rebuilt by assigning a first parity strip to a first section of a stripe and a second parity strip to a second section of the stripe and a third parity strip to the entire stripe and rebuilding the first section or the second section according to a defined order based on a location of one or more failed disk/strips); determining that the second data failure event is a sector failure ([0019] - one or more disk drive failures in a RAID-6 may be rebuilt by assigning a first parity strip to a first section of a stripe and a second parity strip to a second section of the stripe and a third parity strip to the entire stripe and rebuilding the first section or the second section according to a defined order based on a location of one or more failed disk/strips) and ([0062] – a first section or first p-stripe in a stripe and/or P2 covering a second section or second p-stripe in the stripe, thus, a stripe may be a sector or block, thus, it is obvious that sectors are within stripes).
The Shatsky et al. reference does not teach and updating the data storage device to indicate that the second data failure event is an UBER event.
The Olarig reference teaches and updating the data storage device to indicate that the second data failure event is an UBER event (column 6, lines 19-45 – a sequence of corrective actions or modes may be utilized, such that, when ECC logic indicates that the threshold level of errors has been exceeded or when the system has crashed, for example, due to an uncorrectable error, the problem is identified and its location is stored in the logic 76. Further, all control signals and address signals normally associated with the problem module are redirected to a module 55b in the auxiliary connector, wherein, the problem module may be deactivated from subsequent replacement).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Shatsky et al. and Olarig to incorporate the limitations of and updating the data storage device to indicate that the second data failure event is an UBER event into the claimed invention.
The motivation for and updating the data storage device to indicate that the second data failure event is an UBER event is for maintaining available system memory (column 2, lines 11-13 – Olarig).
With respect to claim 13, the Shatsky et al. reference teaches wherein the second data failure event is a write event ([0053] - reads and writes data segments across multiple data drives and writes parity to the same data disks, wherein, if one of the data drives were to fail, the remaining four data drives and the parity on each remaining may be used to regenerate user data which improves improving data protection).
With respect to claim 14, all of the limitations of claim 12 have been addressed.
The Shatsky et al. reference does not teach the instructions further comprising placing the data storage device into a mode configured to reflect a block failure as an MTBF event.
The Olarig reference teaches the instructions further comprising placing the data storage device into a mode configured to reflect a block failure as an MTBF event (column 8, lines 31-45 – different modes may be implemented, for example, in a first mode, hot swap capability automatically shuts down a faulty module, wherein, after the system reboots, the auxiliary module is substituted. Further, in a second mode, the hot swap module evaluates which module has the most correctable faults, wherein, when a threshold level has exceeded, the module is replaced. In a third mode, the mean time between failures is calculated by summing the actual operating times of all memory units, including units that do not fail, and further dividing that sum by the sum of all the failures of the unit. Lastly, in a fourth mode, when an excessive number of hits have occurred over time to the same address, hot swapping can be initiated).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Shatsky et al. and Olarig to incorporate the limitations of the instructions further comprising placing the data storage device into a mode configured to reflect a block failure as an MTBF event into the claimed invention.
The motivation for the instructions further comprising placing the data storage device into a mode configured to reflect a block failure as an MTBF event is for maintaining available system memory (column 2, lines 11-13 – Olarig).
With respect to claim 15, the Shatsky et al. reference teaches one or more memory means (see fig. 1, 34, 32 and 20); and a controller means coupled to the one or more memory means(see fig. 1, 16), wherein the controller is configured to execute one or more instructions held in the one or more memory devices to perform a method for improving reliability of a storage device, comprising: receiving an interrupt indicating a data failure event at a data storage device (see fig. 9, 910), ([0078] - one or more disk drive failures in one or more stripes the RAID 6 storage system may be determined/detected, as in block 910) and ([0058]); determining that the data failure event is a failure of at least one sector (see fig. 9, 910), ([0078] - one or more disk drive failures in one or more stripes the RAID 6 storage system may be determined/detected, as in block 910) and ([0058]).
The Shatsky et al. reference does not teach and updating the data storage device to indicate that the data failure event is a mean time between failure (MTBF) event, wherein the updating comprises converting an uncorrectable bit error (UBER) type data failure event to a mean time between failure (MTBF) event, and wherein the converting increases an MTBF value while maintaining an UBER value.
The Olarig reference teaches and updating the data storage device to indicate that the data failure event is a mean time between failure (MTBF) event ([0058] – the failure rate of a drive is measured using two metrics, the first one being the mean time between failures (“MBTF”) and the second being the uncorrectable bit error rate (“UBER”), thus, the paragraph further states that the rebuild time is a critical factor in the reliability of the storage system, thus, the Examiner points out that it is obvious that an (MTBF) event is taken into consideration when performing updating to a block).
Further, the combination of the references Shatsky et al. and Olarig do not teach wherein the updating comprises converting an uncorrectable bit error (UBER) type data failure event to a mean time between failure (MTBF) event. However, in an analogous art, the Brakels reference teaches wherein the updating comprises converting an uncorrectable bit error (UBER) type data failure event to a mean time between failure (MTBF) event (page 23 – red are the cases when the number of errors are greater than what the RS block can correct, and thus, these errors are converted to an MTBF event with a corresponding MTBF computed, wherein, as further specified, these errors are unrecoverable or uncorrectable, meaning that a next layer needs to handle this, and the data will be marked as corrupted as the FEC cannot decode the stream) and (pages 21-22, see table 1 – unrecoverable errors marked in Red, and corresponding MTBF computed) and (section 2.7 – Reed-Solomon correction strength – when the total number of errors is greater than ((n-k)/2)), it will result in a decode error leading to the errors being classified first, for example, triple error, double error header, 2 data errors, etc., which are all uncorrectable errors, followed by converting the error to an MTBF event, with a corresponding MTBF being computed for the specific error).
Further, the combination of the references Shatsky et al., Olarig and Brakels do not teach and wherein the converting increases an MTBF value while maintaining an UBER value. However, in an analogous art, the Meza reference teaches and wherein the converting increases an MTBF value while maintaining an UBER value (pages 117 – 121 – the Examiner points to section 5.4.1, wherein, the figure 5.11 on page 118, outlines how the MTBF is calculated in 
hours as a function of the percentage of edge nodes, in other words, converting or calculating the MTBF for failing edge nodes with uncorrectable errors. Further, the Examiner also points out that as seen from the graph, the curved blue line being the MTBF is always increasing. Also, as specified, there is a model for each failing edge with respect to the MTBF, as an exponential function of the percentage of nodes, 0<p<1, with that MTBF or lower. Thus, models in capacity planning can be used to calculate conditional risk, for the probability of uncorrectable errors in an edge node or link, such that the conditional risk can be controlled in order to convert the errors and calculate an MTBF value for each edge. The Examiner further points to section 5.4.2, wherein, with respect to figure 5.13, the MBTF for vendor link errors are calculated, thus, as outlined, we model MTBFvendor(p) as an exponential function of the percentage of vendors, 0<p<1 with that MTBF or lower, and converting the errors to calculate an MTBF vendor(p) value. Lastly, the Examiner points to page 121, and Table 5.3, wherein as seen, an increasing exponential function for each edge node with uncorrectable errors is calculated in the form of an MTBF function.
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Shatsky et al. and Olarig to incorporate the limitations of and updating the data storage device to indicate that the data failure event is a mean time between failure (MTBF) event into the claimed invention.
The motivation for and updating the data storage device to indicate that the data failure event is a mean time between failure (MTBF) event is for maintaining available system memory (column 2, lines 11-13 – Olarig).
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Shatsky et al. and Olarig with the Brakels reference to incorporate the limitations of wherein the updating comprises converting an uncorrectable bit error (UBER) type data failure event to a mean time between failure (MTBF) event into the claimed invention.
The motivation for wherein the updating comprises converting an uncorrectable bit error (UBER) type data failure event to a mean time between failure (MTBF) event is for reduced latency (page 10 – under section – Figure 1, an Aurora link connecting two FPGA with each other via optical cable).
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Shatsky et al., Olarig, Brakels and the Meza references to incorporate the limitations of and wherein the converting increases an MTBF value while maintaining an UBER value into the claimed invention.
The motivation for and wherein the converting increases an MTBF value while maintaining an UBER value is for reducing the conditional risk (pages 117-118, section 5.4.1, Meza).


With respect to claim 16, the Shatsky et al. reference teaches wherein the at least one sector is a block ([0062] – a first section or first p-stripe in a stripe and/or P2 covering a second section or second p-stripe in the stripe, thus, a stripe may be a sector or block). 
With respect to claim 18, the Shatsky et al. reference teaches wherein the data failure event is a read event ([0053] - reads and writes data segments across multiple data drives and writes parity to the same data disks, wherein, if one of the data drives were to fail, the remaining four data drives and the parity on each remaining may be used to regenerate user data which improves improving data protection) and ([0058]).

With respect to claim 19, the Shatsky et al. reference teaches  wherein the method further comprises receiving a sector data failure event ([0019]).
With respect to claim 20, the Shatsky et al. reference does not teach wherein the method further comprises updating the data storage device to reflect an uncorrectable bit error rate (UBER) event, and place the data storage device in a functional mode.
The Olarig reference teaches wherein the method further comprises updating the data storage device to reflect an uncorrectable bit error rate (UBER) event, and place the data storage device in a functional mode (column 6, lines 19-45 – a sequence of corrective actions or modes may be utilized, such that, when ECC logic indicates that the threshold level of errors has been exceeded or when the system has crashed, for example, due to an uncorrectable error, the problem is identified and its location is stored in the logic 76. Further, all control signals and address signals normally associated with the problem module are redirected to a module 55b in the auxiliary connector, wherein, the problem module may be deactivated from subsequent replacement).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Shatsky et al. and Olarig to incorporate the limitations of further comprises updating the data storage device to reflect an uncorrectable bit error rate (UBER) event, and place the data storage device in a functional mode into the claimed invention.
The motivation for further comprises updating the data storage device to reflect an uncorrectable bit error rate (UBER) event, and place the data storage device in a functional mode is for maintaining available system memory (column 2, lines 11-13 – Olarig).
    Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	
             EA   
          5/21/22

/KYLE VALLECILLO/Primary Examiner, Art Unit 2112